Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Prior to an examiner’s amendment, claims 1-6, 8 are currently amended.  Claim 7 was previously presented.  Claims 9-20 were withdrawn.  Claims 9-20 are cancelled herein via an examiner’s amendment.  The examined claims are drawn to a system.
Status of Previous Objections / Rejections
The previous 35 USC §112 and 35 USC §103 rejections are withdrawn in view of amendments to the claims, Applicant's arguments and a careful reconsideration of the rejections.
Response to Amendment
In their reply dated January 4, 2022, Applicant made certain claim amendments to address the rejections, statements and/or claim interpretations of the prior Office action (OA).  Withdrawn claims remain in the application.  Since the August 6, 2021 restriction requirement was traversed, during a prior interview (12/06/2021) and as summarized in the related 12/10/2021 interview summary, Examiner requested instructions on how to handle these claims in the event of an allowance.  However, Examiner did not find such instruction in Applicant’s response.
EXAMINER’S AMENDMENT
Additionally, claims 9-20, which were previously withdrawn, must be either cancelled from this application or rejoined, if possible.  At this juncture, claims 9-20, are not commensurate in scope with claims 1-8.
Therefore, an examiner’s amendment to the record appears below.  Due to the timing of the review, Examiner was unable to obtain Authorization for this examiner’s amendment in a timely manner.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s January 4, 2022 submittal, as follows:
Amendments to the Claims:
Claims 9-20 (Cancelled).
Allowable Subject Matter
Claims 1-8 are allowed.  Claim 1 is independent and is as follows:  
Claim 1:	A system for determining beginning blood volume of a patient undergoing dialysis treatment, the system comprising: 
a first portion of tubing, configured to connect a patient to an input port of a dialyzer; 
a second portion of tubing, configured to connect the patient to an output port of the dialyzer; 
a pump, configured to pump blood from the patient through the first portion of tubing into the dialyzer, and out of the dialyzer into the second portion of tubing; 
a first blood chamber, disposed along the first portion of tubing, and a second blood chamber, disposed along the second portion of tubing; 

a controller; and 
a non-transitory computer-readable medium having processor-executable instructions stored thereon, 
wherein the processor-executable instructions, when executed by the controller, facilitate: 
determining the beginning blood volume using hematocrit values associated with the input port of the dialyzer, hematocrit values associated with the output port of the dialyzer, and a flowrate of blood through the first portion of tubing,
wherein the beginning blood volume is a blood volume of the patient at the start of the dialysis treatment.
 	The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied Kappel and Steuer as the closest prior art of record.  Examiner believes that with the present claim amendments, which add structural features and language clarification, the claims properly distinguish over these references and the prior art of record.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a system for determining patient blood volume at the start of a dialysis treatment with a structure substantially as claimed.   
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/